Exhibit 10.1
NACCO MATERIALS HANDLING GROUP, INC.
2010 ANNUAL INCENTIVE COMPENSATION PLAN
Introduction
     NACCO Materials Handling Group, Inc., (the “Company”) has established an
Annual Incentive Compensation Plan (“Plan”) as part of a competitive
compensation program for the officers and management employees of the Employers.
The Plan may consist of one or more programs for different categories of
Participants (each, a “Program”).
Plan Objective
     The Employers desire to attract and retain talented employees to enable the
Employers to meet their financial and business objectives. The objective of the
Plan is to provide an opportunity to earn annual incentive compensation to those
employees whose performance has a significant impact on the Company’s short-term
and long-term profitability.
Administration
     The Plan is administered by the Compensation Committee of the Board of
Directors of the Company (the “Committee”). The Committee:

  a.   Will designate Plan Participants and the Participants in each Program (if
applicable).     b.   Will determine the annual performance criteria which
generate the incentive compensation pool for each of the incentive Programs
under the Plan.     c.   Will determine the total amount of both the target and
actual annual incentive compensation pool(s) for each of the incentive Programs
under the Plan.     d.   Will approve individual incentive compensation Awards
to Participants who are officers and employees classified at salary grade 30 or
above.     e.   May delegate to the Chief Executive Officer of the Company the
approval of incentive compensation Awards to Participants who are classified in
salary grade 29 and below.     f.   Except as determined by the Committee, a
Participant must be employed on December 31 of the Award Term in order to be
entitled to receive an Award hereunder. Notwithstanding the foregoing, the
Committee may approve a pro-rated incentive compensation Award for Participants
in the Plan whose employment is terminated (1) due to death, Disability,
Retirement or facility closure or (2) under other circumstances at the
recommendation of the Chief Executive Officer of the Company.

     The Committee shall have complete authority to interpret all provisions of
this Plan consistent with law, to prescribe the form of any instrument
evidencing any Award granted or paid under this Plan, to adopt, amend and
rescind general and special rules and regulations for its administration, and to
make all other determinations necessary or advisable for the administration of
this Plan. A majority of the Committee shall constitute a quorum, and the action
of members of the Committee present at any meeting at which a quorum is present
or acts unanimously approved in writing, shall be the act of the Committee. All
acts and decisions of the Committee with respect to any questions arising in
connection with the administration and interpretation of this Plan, including
the severability of any or all of the provisions hereof, shall be conclusive,
final and binding upon the Employers all present and former Participants and
employees and their respective descendants, successors and assigns. No member of
the Committee shall be liable for any such act or decision made in good faith.
Determination of Incentive Compensation Pool(s)
     Each Participant in each Program under the Plan will have an individual
target incentive compensation percentage, which is determined by the
Participant’s salary grade. This percentage is multiplied by the mid-point of
the Participant’s salary grade to determine his individual target incentive
compensation Award. The total of the target incentive compensation Awards

2



--------------------------------------------------------------------------------



 



of each Participant in each Program equals the target corporate incentive
compensation pool (“Target Pool”) for such Program. The Target Pool for each
Program is approved at the beginning of each Award Term by the Committee.
     The actual incentive compensation pool (“Actual Pool”) is determined as of
the end of each Award Term based on actual performance against specific criteria
established in the beginning of the Award Term by the Committee. The Target
Pool(s) are adjusted upwards or downwards by performance adjustment factors to
determine the Actual Pool(s). In no event will any Actual Pool for any Program
exceed 150% of the Target Pool, except to the extent that the Committee elects
to increase the Actual Pool for any Program by up to 10%, as described below.
     The Target and Actual Pools for each Program may consist of the sum of two
or more subpools, provided the subpools have individual objectives.
     Subject to the Committee’s right to amend or terminate the Plan at any
time, it is the intent of the Plan that the Actual Pool for each Program, as
determined above, will be the final total incentive compensation pool. However,
subject to any threshold performance requirements specified in the performance
targets adopted by the Committee, the Committee, in its sole discretion, may
increase or decrease by up to 10% any Actual Pool or may approve an incentive
compensation pool where there would normally be no pool due to performance which
is below the criteria established for the Award Term.
     The Actual and Target Pools exclude the Marketing Incentive Plan for
regional parts, service, sales and national account managers. However, total
compensation or employees covered by the Marketing Incentive Plan will be based
on competitive levels.
Determination of Individual Incentive Compensation Awards
     Salary grades and the corresponding target incentive percentages for each
Participant in the Plan will be established at the beginning of each Award Term
and approved by the Committee. Individual target incentive compensation will
then be adjusted by the appropriate pool or subpool factor. Such adjusted
individual incentive compensation will then be further modified based on the
team performance to which an individual belongs compared to the team goals for
the Award Term, and may be further modified based on a Participant’s performance
as compared to their individual goals for the Award Term.
The total of all individual incentive compensation Awards for any Program must
not exceed the Actual Pool for the Year.
Below are examples of actual pool and individual Award calculations.

  a.   Example calculation for determination actual pool:

                                              100%                     Target  
      Sample Performance   Target     Actual     Payout %     Pool     Actual  
Criteria   Performance     Performance     of Target     Weighting     Pool  
Return on Total Capital
Employed (ROTCE)*
    10.0 %     10.0 %     100.0 %     15 %     40.0 %
 
                                       
Operating Profit Dollars*
  $ 18.3 m   $ 18.3 m     100.0 %     30 %     40.0 %
 
                                       
Market Share
    28.2 %     28.2 %     100.0 %     30 %     20.0 %
 
                                       
Operating Profit Percent*
                            25 %     100.0 %
 
                                       
Total
                            100 %        

 

*   As defined by Committee

b.   Example calculation for determination of individual incentive compensation
Award:       John Doe:

Midpoint = $90,600
Target Percentage = 15%
Target Amount = $13,590
Actual Bonus = ($13,590 * 100%) = $13,590

3



--------------------------------------------------------------------------------



 



Payment Date/Taxes
     Promptly following the Committee’s approval of the final Awards, the
Participant’s Employer shall pay the amount of such Awards to the Participants
in cash, subject to all withholdings and deductions described in the following
sentence; provided, however, that (i) no Award shall be payable to a Participant
except as determined by the Committee and (ii) all Awards shall be paid during
the period from January 1st through March 15th after the close of the Award
Term. Any Award paid to a Participant under this Plan shall be subject to all
applicable federal, state and local income tax, social security and other
standard withholdings and deductions.
Definitions
     (a) “Award” means cash paid to a Participant under the Plan for the Award
Term in an amount determined in accordance with the Plan.
     (b) “Award Term” means the period from January 1, 2010 through December 31,
2010.
     (c) “Disability” means an approved application for disability benefits
under the Company’s long term disability plan or under any applicable government
program.
     (d) “Employers” mean the Company, NMHG Oregon, LLC and their Subsidiaries.
     (e) “Participant” means any person who is classified by the Employers as a
salaried employee and in salary grade 22 and above, who in the judgment of the
Committee occupies a key position in which his efforts may significantly
contribute to the profits or growth of the Employers; provided, however, that
the Committee may select any employee who is expected to contribute, or who has
contributed, significantly to the Employers’ profitability to participate in the
Plan and receive an Award hereunder; and further provided, however, that
following the end of the Award Term the Committee may make one or more
discretionary Awards to employees of the Employers who were not previously
designated as Participants. Directors of the Company who are also employees of
the Company are eligible to participate in the Plan. The Committee shall have
the power to add Participants at any later date in the Award Term if individuals
subsequently become eligible to participate in the Plan; provided that they are
employed by an Employer for at least 90 calendar days during the Award Term.
     (f) “Retirement” means the termination of a Participant’s employment with
the Employers after the Participant has reached age 60 and completed at least
15 years of service with the Employers or, if earlier, the termination of a
non-U.S. Participant’s employment with the Employers which qualifies as
retirement under local practices and procedures and/or which qualifies the
non-U.S. Participant for foreign retirement benefits.
General Plan Provisions
     (a) No Right of Employment. Neither the adoption or operation of this Plan,
nor any document describing or referring to this Plan, or any part thereof,
shall confer upon any employee any right to continue in the employ of the
Employers, or shall in any way affect the right and power of an Employer to
terminate the employment of any employee at any time with or without assigning a
reason therefor to the same extent as the Employer might have done if this Plan
had not been adopted.
     (b) Governing Law. The provisions of this Plan shall be governed by and
construed in accordance with the laws of the State of North Carolina.
     (c) Miscellaneous. Headings are given to the sections of this Plan solely
as a convenience to facilitate reference. Such headings, numbering and
paragraphing shall not in any case be deemed in any way material or relevant to
the construction of this Plan or any provisions thereof. The use of the
masculine gender shall also include within its meaning the feminine. The use of
the singular shall also include within its meaning the plural, and vice versa.
     (d) American Jobs Creation Act. It is intended that this Plan be exempt
from the requirements of Section 409A of the Internal Revenue Code, as enacted
by the American Jobs Creation Act, and the Plan shall be interpreted and
administered in a manner to give effect to such intent.
     (e) Limitation on Rights of Participants; No trust. No trust has been
created by the Employers for the payment of Awards granted under this Plan; nor
have the Participants been granted any lien on any assets of the Employers to
secure

4



--------------------------------------------------------------------------------



 



payment of such benefits. This Plan represents only an unfunded, unsecured
promise to pay by the Participant’s Employer and a Participant hereunder is a
mere unsecured creditor of his Employer. Notwithstanding the foregoing, in the
event that NMHG Oregon, LLC is unable or refuses to satisfy its obligations
hereunder with respect to the payment of Awards to or on behalf of its
employees, the Company shall guarantee and be responsible for the payment
thereof.
     (f) Payment to Guardian. If an Award is payable to a minor, to a person
declared incompetent or to a person incapable of handling the disposition of his
property, the Committee may direct payment of such Award to the guardian, legal
representative or person having the care and custody of such minor, incompetent
or person. The Committee may require such proof of incompetency, minority,
incapacity or guardianship as it may deem appropriate prior to the distribution
of such Award. Such distribution shall completely discharge the Employers from
all liability with respect to such Award.
     (g) Effective Date. This Plan shall become effective as of January 1, 2010.
     (h) Amendment and Termination. The Committee may alter or amend this Plan
from time to time or terminate it in its entirety.
Change in Control.
     The provisions of this Section shall apply notwithstanding any other
provision of the Plan to the contrary. In the event of a “Change in Control” (as
defined in the NACCO Materials Handling Group, Inc. Long-Term Incentive
Compensation Plan, the “LTIP”) during an Award Term, the amount of the Award
payable to a Participant who is employed on the date of the Change in Control
(or whose employment terminated due to death, Disability, Retirement or facility
closure during such Award Term and prior to the Change in Control) for such
Award Term shall be equal to the Participant’s target Award for such Award Term,
multiplied by a fraction, the numerator of which is the number of days during
the Award Term during which the Participant was employed by the Employers prior
to the Change in Control and the denominator of which is the number of days in
the Award Term. In the event of a Change in Control, the payment date of the
pro-rata target Award for the Award Term shall be the date that is between two
days prior to, or within 30 days after, the date of the Change in Control, as
determined by the Committee in its sole and absolute discretion.
2010 Performance Targets
The performance targets for each Program under the Plan are attached as an
Addendum to this document.

5